Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 17, 2007                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
  132983 (69)                                                                                                Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  MICHIGAN DEPARTMENT OF                                                                              Stephen J. Markman,
                                                                                                                     Justices
  TRANSPORTATION,
           Plaintiff-Appellant,
                                                                   SC: 132983
  v                                                                COA: 256038
                                                                   Kent CC: 01-007548-CC
  RODNEY TOMKINS and DARCY TOMKINS,
             Defendants-Appellees.
  ______________________________________

        On order of the Chief Justice, the motion by plaintiff-appellant for extension to
  September 14, 2007 of the time for filing its brief and appendix is considered and it is
  GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 17, 2007                  _________________________________________
                                                                              Clerk